                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA                             Hon. Stanley R. Chesler

                         -vs                          Cnm. Action No. 18-00713 (SRC)

                                                      CONSENT ORDER REGARDING
 CESAR CRUZ                                           DELAYED REPORTING AND RE-
                                                      DESIGNATION



         THIS MATTER having come before the Court upon the application of defendant Cesar Cmz, by

Gibbons P.C. (Kevin G. Walsh, Esq., and Anne M. Collart, Esq., appearing); and with the consent of the

United States, by Craig Carpenito, United States Attorney for the District of New Jersey (Perry farhat, Special

Assistant United States Att32, appearing); and for good cause shown:

         IT IS on this         day of May, 2019, hereby ORDERED that the Court

    1.   RECOMMENDS that the Federal Bureau of Prisons to delay Mr. Cruz’s reporting date by three

         weeks from May 8, 2019, to May 29, 2019; and the Court further

    2.   RECOMMENDS that the Federal Bureau of Prisons re-designate this elderly defendant to a

         minimum-security camp facility in order to facilitate family visits, and out of consideration of his

         advanced age, not incarcerate the defendant in the MDC Brooklyn; and the Court further

    3.   ORDERS that this notice be forwarded forthwith to the United States Marshals Service (USMS) and

         the U.S. Probation Office (USPO), District of New Jersey, and that, in turn, the USMS and USPO

         deliver a true copy of this order to the federal Bureau of Prisons, Designation and Sentence

         Computation Center.




                                                                  --                   ----


                                                         fonorable Stanley R. Chesler
                                                         United States District Judge
THE UNDERSIGNED HEREBY CONSENT TO THE FORM AND ENTRY OF THIS ORDER.

sI Pen-v Farhat                    s/ Anne M. Collart
Perry Farhat                       Anne M. Collart

United States Attorney’s Office    GIBBONS P.C.
District of New Jersey             One Gateway Center
970 Broad Street, Suite 700        Newark, New Jersey 07102-5310
Newark, New Jersey 07102
Tel.: (973) 645-2700               Tel.: (973) 596-4500

Email: perry.farhat@usdoj.gov      Email: acollart@gibbonslaw.com

Dated: May 6, 2019                 Dated: May 6, 2019
                                                                         ANNE M. COLLART

GIEBoNS                                                                  Gibbons P.C.
                                                                         One Gateway Center
                                                                         Newark, New Jersey 07102-5310
                                                                         Direct (973) 596-4737
                                                                         acolIartgibbonslaw.com



                                                     May 6, 2019

BY EMAIL

Honorable Stanley R. Chesler, S.U.S.DJ.
United States District Court for the District of New Jersey
U.S. Post Office & Courthouse Building
One Federal Square
Newark, New Jersey 07101

       Re:   United States v. Cesar Cruz,
             No. 2:18-cr-713 (CRC)

Dear Judge Chesler:

        This firm represents Defendant Cesar Cruz, who was sentenced by Your Honor to a one
year and one day term of incarceration on April 3, 2019. Mr. Cruz has been ordered to surrender
to his designated Bureau of Prisons (BOP) facility this week— on May 8, 2019.

         With apologies for burdening the Court, we write, with no objection from the
Government, on this mailer of great urgency regarding Mr. Cruz’s prison designation. While we
thank the Court for recommending that Mr. Cruz be designated to a facility close to his home in
order to accommodate family visiting, we have been informed that he has been designated to
serve his time at the Metropolitan Detention Center (MDC) in Brooklyn. This is amongst the
worst possible facility designations for this 74-year old defendant. The MDC is a secure
detention facility which houses pre-trial detainees deemed flight risks or dangerous. Inmates
who are pre-detained have often committed violent crime and may have an extensive criminal
history. There are few educational opportunities, as most residents are there for a relatively short
duration as they await their sentencing. Inmates are housed in cells, have limited access to fresh
air, sunlight and exercise. In contrast, camp facilities are specifically designed for offenders
such as Mr. Cruz, who have committed a non-violent offense and for whom there is no
expectation of a desire to escape. There are also extensive recreational and educational
opportunities made available to inmates, who can move about the “campuses” without great
restriction when not required to be at work or in their beds. The differences are stark and will be
felt all the more starkly by an individual such as Mr. Cruz with his mobility challenges and status
as a first-time offender.

        Mr. Cruz therefore requests that the Court recommend a three-week delay to his reporting
date so that we can seek a different designation. In addition, Mr. Cruz asks that the Court
provide a new judicial recommendation to the BOP to reflect that Mr. Cmz be housed in a
minimum-security camp. We believe that the BOP will reconsider the Brooklyn MDC
designation only if so directed by the Court. Given the information provided herein, we
respectfully urge the Court to consider recommending that the BOP place Mr. Cruz at a
minimum security camp facility and not at the Brooklyn MDC.

             r,rrr                                                            gibbonslaw.com
Gnn3oNs    PC.
 Hon. Stanley R. Chesler, U.S. District Judge
 May 6, 2019
 Page 2



        If the Court is amenable to this request, a proposed consent order is included for the
 Court’s convenience. Please do not hesitate to contact me if we can be of any further assistance,
 and thank you for your kind consideration of this request.


                                                     Respectfully submitted,




                                                     Arnie M. Collart


  Enclosure
  cc:    Special Assistant U.S. Attorney Perry Farhat (via e-mail)
         Kevin Walsh, Esq. (via e-mail)
